Final decree unanimously modified on the law and the facts by reducing the award for damage parcel 147 to $76,500 and for damage parcel 153 to $61,000, and as so modified otherwise affirmed, with costs to the City of Hew York as against these respondents and, with costs to the other respondents against the City of Hew York. In determining the net income of damage *806parcel 147 so as to compute its capitalized value, it appears that proper consideration was not. given to the fact that the ■ apartments were- furnished. Giving appropriate consideration to such factor we conclude that the award should be reduced to $76,500. The claimant’s expert, in evaluating damage parcel 153, treated the apartment buildings as rooming houses and estimated the rental value thereof based on a lease to a single operator. Such a method was unwarranted hy the facts. In our opinion capitalizing the buildings on a proper basis would render the award of $72,000 excessive and an award of $61,000 an appropriate one. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Stevens and Eager, JJ.